Citation Nr: 0510789	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  99-05 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a spinal condition.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from June 1965 to June 
1968.  Service in Vietnam is indicated by the evidence of 
record.

In a decision dated in August 2002, the Board of Veterans' 
Appeals (the Board) denied the veteran's claims of 
entitlement to service connection for headaches and for a 
spinal condition.  The veteran duly appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In March 2003, the Court granted a Joint 
Motion for Remand, vacated the Board's decision and remanded 
the matter to the Board for readjudication consistent with 
the Joint Motion.

In October 2003, the Board remanded the case for further 
action.  This will be discussed in greater detail below.  A 
Supplemental Statement of the Case was issued in December 
2004, and the case has been returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  The competent medical evidence does not show the 
veteran's presently diagnosed headaches to be causally 
related to active service.

2.  The competent medical evidence does not show the 
veteran's presently diagnosed spinal condition to be causally 
related to active service.


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  A spinal condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for headaches and 
for a spinal condition. 

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The VCAA 

The Court vacated and remanded the Board's previous decision, 
per the Joint Motion, because the Board did not provide 
adequate reasons and bases for its conclusion that the 
provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat.  2096 (2000) (VCAA) had been 
complied with by VA.  

In October 2003, the Board remanded this case so that there 
would be compete and unquestioned compliance with the VCAA.  
In February 2004, the VA Appeals Management Center (AMC) sent 
the veteran, with a copy to his representative, a VCAA 
letter, with an attachment and enclosures.  What follows is a 
detailed discussion of VCAA compliance, as required by the 
Court's Order.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, VA must 
satisfy the following four requirements.  

First, VA must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the February 1999 Statement of the Case (SOC) and 
the April 2002 and December 2004 Supplemental Statements of 
the Case (SSOC) of the pertinent law and regulations, of the 
need to submit additional evidence on his claims, and of the 
particular deficiencies in the evidence with respect to his 
claims.  In addition, although the Court's March 2003 order 
serves to vacate the Board's August 2002 denial of service 
connection and its legal efficacy, the Board's prior 
discussion nonetheless remains a matter of record, and one 
which was clearly provided to the veteran.  Examination of 
the now-vacated decision reveals that the Board clearly 
articulated the relevant law and regulations and discussed 
these legal provisions in the context of the evidence then of 
record.  In other words, through the Board's August 2002 
denial, the veteran has already had an extensive advisement 
of the evidence that would be required to substantiate these 
claims.  

As an example of the detail provided in the August 2002 Board 
decision, the decision notified the veteran that "a 
successful service connection claim will contain the 
following three elements: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999)."  
See Board decision, dated August 9, 2002, page 9.  

Second, under the VCAA VA must inform the claimant of the 
information and evidence the VA will seek to provide.  See  
38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2004).   In the February 2004 VCAA 
letter, the AMC informed the veteran that VA was responsible 
for getting  "Relevant records held by any Federal Agency.  
This may include medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration."  
See the February 6, 2004 letter, page 4.  In addition, the 
letter advised the veteran that VA will make reasonable 
efforts to get "Relevant records not held by a Federal 
agency.  This may include records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  Id.

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, the February 2004 VCAA letter advised the 
veteran to give VA enough information about relevant records 
so that they could request them from the agency or person who 
has them.  

Finally, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the February 2004 letter 
informed the veteran: "Please provide us with any evidence 
or information you may have pertaining to your appeal."  See 
the February 6, 2004 letter, page 1 (emphasis as in 
original).  

The Board therefore finds that the February 2004 VCAA letter, 
the February 1999 SOC, the April 2002 and December 2004 SSOC 
as well as the now-vacated August 2002 Board decision 
properly notified the veteran and his representative of the 
information and medical evidence, not previously provided to 
VA that is necessary to substantiate the claims, and properly 
indicated which information and evidence is to be provided by 
the veteran and which VA would attempt to obtain on his 
behalf.  

The Board further notes that, even though the February 2004 
VCAA letter requested a response within 60 days, it also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The fact that the 
veteran's claim was then re-adjudicated in the December 2004 
SSOC, prior to the expiration of the one-year period does not 
render the RO's notice invalid or inadequate.  The recently 
enacted Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
107, 117 Stat. 2651, ___ (Dec. 16, 2003) [to be codified at 
38 U.S.C. §  ____], made effective from November 9, 2000, 
specifically addresses this matter and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit VA from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of these claims 
(by rating decision in July 1998).  See Pelegrini v. 
Principi, 17 Vet. App 412 (2004).  The Board notes, however, 
that such a situation was practical and a legal 
impossibility, because the initial adjudication pre-dated the 
enactment of the VCAA.  VA's General Counsel has held that 
the failure to do so does not constitute error.  See 
VAOGCPREC 7-2004. 

Subsequent to furnishing the veteran with the VCAA letter in 
February 2004, the AMC readjudicated the claims, and a SSOC 
was provided to the veteran in December 2004.  The veteran 
was provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to the VA 
notice.  In May 2005, the veteran's representative submitted 
additional argument on his behalf.  Therefore, there is no 
prejudice to the veteran, because VCAA notice could not have 
been provided prior to the initial adjudication of his claim 
by the RO and because his claim was subsequently re-
adjudicated by the AMC after appropriate VCAA notice was 
provided.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible.  The evidence of record 
includes service medical records, VA and private treatment 
records, private physicians' statements, reports of VA 
examinations.  There is no indication that there currently 
exists any evidence which has a bearing on this case which 
has not been obtained.  The veteran and his representative 
have not identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claims.  See 38 C.F.R. § 3.103 (2004).  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Law and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See  38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2003).  In  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Initial comment

The procedural history of this case has been set out in the 
Introduction above.  This case is currently at the Board 
pursuant to the Court's March 2003 Order which vacated that 
part of the Board's August 2002 decision that denied service 
connection for headaches and remanded the case to the Board 
for readjudication.  

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.

However, the Board notes that neither the March 2003 Motion 
for Remand nor the Court's subsequent Order identified any 
flaw in the August 2002 decision other than the Board's 
failure to provide adequate reasons and bases for its 
determination that VA complied with the notice requirements 
of 38 U.S.C.A. § 5103(a).  The Board has discussed the impact 
of the VCAA, including the enhanced duty to notify, in detail 
above.  

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a piecemeal 
fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) 
["[a]dvancing different arguments at successive stages of the 
appellate process does not serve the interests of the parties 
or the Court"].  The Board is confident that if there were 
substantive errors in the Board's prior decision this would 
have been brought to the Board's attention by the Court for 
the sake of judicial economy.  

1.  Entitlement to service connection for headaches.

Factual background

While in service, the veteran was diagnosed with a tension 
headache in July 1965.  He also complained of a headache 
accompanied by nausea and vomiting in August 1965.  No 
diagnosis was rendered.  No further complaints were made or 
treatment sought during service.  Upon separation examination 
in June 1968 the veteran was declared physically fit, with no 
noted abnormalities.  The veteran's accompanying report of 
medical history, also dated in June 1968, indicated that he 
had never suffered from frequent or severe headaches.  There 
is no evidence of a head injury in service.

Following service, the veteran's private medical records 
reflect treatment for headaches beginning in April 1984.  In 
July 1984 a minor headache was reported. Another headache 
complaint is documented in a January 1985 treatment report.

In February 1986 the veteran was examined by B.R., M.D. 
regarding his headaches.  It was noted that the veteran's 
history of headaches was of one year's duration, and that 
they occurred "off and on."  More specifically, it was noted 
that the headaches occurred approximately every other month, 
and would last for a few days.  The headaches were usually on 
the left side and were always associated with a sinus 
infection.  Neurological examination yielded normal results.  
Dr. B.R. gave an impression of a sinus headache, though he 
stated that the possibility of a periodic migraine could not 
be excluded.

Medical records show further complaints of headaches in March 
1988, February 1989, and August 1996.  No diagnoses were 
rendered.

In August 1998 the veteran was examined by VA. At that time 
the veteran complained of headaches that were bitemporal and 
behind his eyes.  He stated that the headaches were throbbing 
at times, and occurred approximately 3 to 4 times each year.  
The veteran reported that he experienced a photophobia and 
sometimes got nauseated.  To alleviate the pain, the veteran 
took extra-strength Tylenol and went to sleep.  The veteran 
reported that he had suffered such headaches for at least 20- 
25 years.  The veteran was diagnosed with mixed muscle 
contracture tension, possibly vascular, headaches.

In response to the Board's December 2000 remand, the veteran 
was again examined by VA in April 2001.  The veteran stated 
that his headaches began in 1966.  He stated that during 
basic training he was hit with a stick, causing him to lose 
consciousness for an unknown period of time and that he was 
sent to sick bay and was released a few hours later.  The 
veteran stated that since that incident he has experienced 
headaches on a daily basis.  He stated that he had consulted 
a military physician during service who advised him to try 
taking aspirin.  The veteran reported that the aspirin 
sufficiently alleviated the condition such that he did not 
pursue medical attention while in service.  He further 
commented that the frequency and intensity of his headaches 
had worsened significantly over the previous 5 to 10 years.

The veteran described two distinct types of headaches.  The 
first occurred in the frontal area and then radiated to the 
occiput.  The veteran described these headaches as being 
dull, although at times they could be sharp in nature.  There 
was associated phonophobia and photophobia but no nausea, 
vomiting visual disturbances or other focal neurological 
symptoms.  Such headaches occurred daily, and typically 
lasted approximately 5 to 6 hours.  The second type of 
headache that the veteran described was a throbbing, 
pressure-type headache beginning in the forehead area.  These 
headaches were associated with excessive tearing, nasal 
congestion and rhinorrhea.  Such headaches were also 
associated with photophobia, phonophobia and occasional 
nausea.  The veteran stated that this type of headache was 
consistently diagnosed as sinusitis by his primary care 
physician.

The examiner entered an impression of sinus headache and 
tension type headaches.  The examiner stated that the 
veteran's head injury in service could be a cause of his 
present tension type headaches, but he noted that the in-
service incident described by the veteran was not 
substantiated by the claims file.  The examiner further 
stated that the veteran's sinus headaches had no relation to 
service.

The veteran was most recently examined by VA in December 
2001.  He reported that he had suffered from headaches for 
the last 30 to 35 years.  He stated that he was treated by a 
family physician who characterized the headaches as 
migraines.  That physician passed away in the early 1980s and 
since that time the veteran had not sought medical treatment 
for his headaches, but rather took Tylenol to alleviate the 
discomfort.  Following neurological examination, the veteran 
was diagnosed with chronic migraine headaches.  The examiner 
noted that, from the available records, he was not able to 
establish any connection between the veteran's headaches and 
his active service.



Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

Recent medical evidence shows recent diagnoses of a headache 
disorder (variously diagnosed as migraine, sinus headaches 
and muscle tension headaches).  Hickson element (1) has 
therefore been satisfied.  

With respect to element (2), in-service incurrence of disease 
or injury, the veteran's service medical records indicate two 
occasions on which the veteran presented with headache 
complaints.  However, these complaints did not persist, and 
the veteran's separation examination revealed no 
abnormalities.  Furthermore, the veteran denied having 
frequent or severe headaches in his report of medical history 
completed at the time of separation in June 1968.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings.  
See 38 C.F.R. § 3.303(b) (2004).  It is clear that the 
veteran's service medical records do not support a finding of 
a chronic disease manifested by headaches during service.

Turning to the matter of in-service injury, although the 
veteran served in Vietnam, is Military Occupational Specialty 
was supply specialist.  In a December 2000 decision, which 
was unappealed, the Board denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder in part because of lack of corroborated stressful 
events.   In any event, the veteran does not allege that his 
claimed headaches stem from his service in Vietnam.  The 
provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
pertaining to combat veterans are therefore not for 
application as to this issue. 

The Board acknowledges the veteran's statements, made 
(evidently for the first time) at his VA examination in April 
2001, that he was hit with a stick during basic training in 
1966.  According to the veteran, he lost consciousness as a 
result of that incident and also had experienced daily 
headaches ever since.  

After a careful review of the record, the Board finds that 
the evidence fails to corroborate, and in fact refutes, the 
veteran's account of an injury in basic training with 
subsequent daily headaches.  The Board notes the veteran 
denied frequent headaches upon separation from service and 
failed to disclose the basic training incident to a health 
care provider on any occasion prior to April 2001.  If the 
veteran's headaches in fact began immediately following a 
basic training injury, it is difficult to understand why he 
would have kept the incident to himself for over three 
decades.  

The Board additionally observes that the veteran filed his 
initial claim of entitlement to service connection for 
headaches in October 1997, almost thirty years after he left 
military service.  This lengthy delay is evidence to be 
considered.  See Shaw v. Principi, 3 Vet. App. 365 (1992) [a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim].     

Furthermore, when treated for headaches by B.R. in February 
1986, the veteran reported that they were of one year's 
duration (i.e. dating back only to 1985, many years after he 
left military service).  This is in direct contradiction with 
his contention that he suffered daily headaches since 1966.  
These discrepancies in the veteran's reporting of his medical 
history diminish the persuasiveness of his account of events 
and fail to support his contention that he sustained a head 
injury during service.

The Board is of course cognizant of possible self interest 
which any veteran has in promoting a claim for monetary 
benefits.  Although the Board is not free to ignore his 
assertion as to any matter upon which he is competent to 
offer an opinion, such as whether an injury occurred, the 
Board may properly consider the personal interest a claimant 
has in his or her own case.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) [interest may affect the credibility 
of testimony].  In this case, the Board places much greater 
weight of probative value on the post-service medical 
records, which do not document headaches until the mid 1980s, 
many years after service, than on the veteran's statements 
very recent statements to the contrary, made in connection 
with his claim for government benefits.  See also Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by a 
claimant].  

In short, a preponderance of the evidence of record supports 
the proposition that neither disease or injury were incurred 
in military service.  Hickson element (2) has therefore not 
been met, and the veteran's claim  fails on that basis.

In addition, Hickson element (3), competent medical nexus 
evidence, has not been met because no competent medical 
evidence of record states that the veteran's present headache 
disorder is related to his active service.

While it is true that the VA examiner in April 2001 stated 
that a head injury such as that described by the veteran 
could cause tension type headaches, that opinion is of no 
probative value, since as discussed above the evidence of 
record fails to substantiate that such an injury actually 
occurred.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].  Further, that same 
examiner in April 2001 stated that the veteran's sinus 
headaches had no relation to service.  

At the time of the veteran's most recent VA examination in 
December 2001, the examiner noted that, from the available 
records, he was not able to establish any connection between 
the veteran's headaches and his active service.  Thus, when 
informed by the actual records, rather than the veteran's own 
self report, a competent medical professional found that no 
nexus existed.

Although the veteran himself has ascribed his headaches to 
service, particularly the alleged head injury sustained 
therein, it is now well-established that a lay person without 
medical training, such as the veteran, are not competent to 
opine on medical matters such as diagnosis, date of onset or 
cause of a claimed disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(2) ["competent lay evidence" means 
any evidence not requiring specialized education, training or 
experience].  The veteran has presented no competent medical 
evidence in support of his claim.

As alluded to above, the veteran has recently claimed that he 
has experienced daily headaches since service.  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition. 
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
substantiated if (1) the condition is noted during service, 
(2) continuity of symptomatology is demonstrated thereafter, 
and (3) competent evidence relates the present condition to 
that symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

As discussed above, there is no competent evidence of a 
chronic headaches disability during service.  However, 
headaches were noted during service, thus satisfying the 
first prong of the Savage test.  However, the evidence 
associated with the claims file does not show complaints of, 
or treatment for, headaches until 1984, 14 years following 
service.  The second prong, demonstrated continuity of 
symptomatology, has not been demonstrated.  Moreover, the 
third prong, nexus evidence is also lacking.  In Voerth v. 
West, 13 Vet. App. 117 (1999), the Court stated that it 
clearly held in Savage that the continuity of symptomatology 
provisions of section 3.303 do not relieve a claimant of the 
burden of providing a medical nexus. As discussed above, such 
medical nexus evidence is lacking in this case.

In short, two of the three Hickson elements have not been 
met.  A preponderance of the evidence is against the 
veteran's claim, and the benefit sought on appeal is 
therefore denied.

2. Entitlement to service connection for a spinal condition.

Factual background

There is no mention of a spinal or back problem during 
service, including during the veteran's June 1968 separation 
physical examination.  In the accompanying report of medical 
history, the veteran denied back problems.

There are no pertinent medical records for a number of years 
after service.  Private treatment records show that a 
diagnostic impression of scoliosis of the spine was made in 
1984, on the basis of x-rays taken at that time.  No other 
abnormalities were seen.  X-rays in February 1986 showed 
minimal degenerative changes of the mid cervical spine.  An 
anterior wedging of the C5 vertebral body was noted, and it 
was stated that it might represent an old injury or a 
developmental variation.  At that time the veteran complained 
of muscle spasm in the paravertebral area of the cervical 
spine.  He was diagnosed with cervical strain and muscle 
spasm.

In August 1998, the veteran underwent an orthopedic 
examination.  The veteran stated that his spine was curved.  
He reported that after service he was found to have 
scoliosis.  The veteran stated that sometimes his back hurt 
and sometimes it did not.  He denied any problems at the time 
of examination.  The veteran was diagnosed with a stable and 
asymptomatic scoliotic curve in the upper lumbar portion of 
the spine.  He was further diagnosed with mild degenerative 
changes at C5-6 in the cervical spine that were mildly 
symptomatic at most at that time.  
X-rays of the cervical spine showed normal alignment of 
vertebral bodies and normal disc spaces except for narrowing 
C5-6 compatible with degenerative disc disease.  X-rays of 
the thoracic spine showed scoliosis of the thoracolumbar area 
with concavity to the left and center at L2-3.

Pursuant to the Board's December 2000 remand, in April 2001 
the veteran received a VA orthopedic examination.  The 
examiner noted that no medical records were provided for his 
review.  The report of examination described the veteran's 
history of back pain.  The veteran stated that he was first 
treated for a back problem in the 1970s, by a private 
physician.  He stated that x-rays taken at that time showed a 
curvature of his spine.  He was told that he probably should 
have been braced as a child to prevent the progression of his 
spinal curvature.  The veteran complained of occasional back 
pain, along with variable right leg tingling down into the 
feet.  He stated that he sometimes would go months between 
episodes.  The veteran stated that he had no reason to 
believe that his back problems were secondary to his service 
career other than the routine heavy lifting and carrying that 
he performed.  He could not recall any specific injury and 
stated that he did not seek treatment for a back condition 
while in service.  Following physical examination, the 
examiner rendered diagnoses of idiopathic scoliosis and low 
back pain.  The examiner commented that, in his opinion, and 
in the opinion of the veteran, there was no evidence to 
suggest that his back pain was related to service.

A July 2001 addendum to the April 2001 orthopedic examination 
noted that the examiner had subsequently reviewed the claims 
file.  The examiner stated that after review of the file he 
found no evidence to suggest that any alterations were 
required with regard to his initial impressions.

Most recently, the veteran had his spinal condition evaluated 
by VA in December 2001.  The examiner noted that there had 
been no material change in the veteran's spinal condition 
since his prior examination.  The veteran's complaints of 
intermittent back and right leg pain continued.  The veteran 
was diagnosed with idiopathic scoliosis and history of low 
back pain.  The examiner stated his opinion that the 
veteran's back pain did not relate to service.  

Analysis

Applying the three-part Hickson analysis, there is medical 
evidence of a current back disability, so element (1) has 
been satisfied.  

The veteran's service medical records do not indicate any 
complaints of, or treatment for, a spinal condition.  The 
first complaints and diagnoses of a back condition occurred 
in February 1986, 18 years following service.  The Board 
observes in passing that while x-rays in February 1986 showed 
minimal degenerative changes and anterior wedging of the C5 
vertebral body, which could represent an old injury, no such 
injury was documented in service.  In fact, at his VA 
examination in April 2001, the veteran stated that he did not 
recall injuring his back in service.  It was also noted that 
the anterior wedging could also signify a developmental 
variation.

Hickson element (2), in-service incurrence of disease or 
injury, has not been met.

With respect to Hickson element (3), medical nexus, VA 
examiners in April 2001 and December 2001 remarked that there 
was no evidence to suggest that the veteran's back pain was 
related to his military service.  No medical evidence of 
record contradicts those opinions.  Hickson element (3) has 
therefore also not been satisfied. 

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim.  Service connection is not 
warranted for a spine disability.


ORDER

Service connection for headaches is denied.

Service connection for a spinal condition is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


